(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de desestimación radicada por el Fiscal y oídas: las manifestaciones orales hechas por el acusado apelante para justi-ficar su tardanza en perfeccionar el recurso, el Tribunal en el ejer-cicio de su discreción declara sin lugar la desestimación solicitada y concede al apelante un término de treinta días para elevar a esta-Tribunal los autos del caso.
El Juez Asociado Sr. Todd, Jr., no intervino.
Llamadas para vista las causas que a continuación se expresan,, compareció el Pueblo de Puerto Rico por su fiscal, y apareciendo que-el apelante no presentó alegato y no obstante habérsele notificado eí sefialamiento no compareció al acto de la vista, se desestimaron por-abandono los recursos.
Núms. 8472, 8473, 8474, 8477, 8478, 8479, 8480, 8481, 8482, 8483,. 8484, 8485, 8486, 8487, 8493, 8501, 8502, 8503, 8505, 8508, 8509, 8510,. 8515, 8516, 8520, 8521, 8523, 8555, 8557, 8558, 8559, 8561, 8577, 8578, 8586, 8587, 8588, 8591, 8593, 8594, 8595, 8597, 8603, 8604, 8605, 8606„ *9778621, 8622, 8634, 8635, 8636, 8637, 8638, 8642, 8643, 8646, 8647, 8680, 8681, 8682, 8683, 8684, 8685, 8688, 8689, 8691, 8692, 8693, 8698, 8699, 8703, 8704, 8708 8709, 8711, 8712, 8714, 8715, 8718, 8719, 8720, 8725, 8726, 8728, 8729, 8734, 8735, 8736, 8737, 8739, 8741, 8745, 8746, 8747, 8748, 8751, 8753, 8755, 8774, 8777, 8778, 8779, 8780, 8787, 8791, 8792, 8793 y 8796.
Llamadas las causas que a continuación se expresan para la vista de la moción de la parte apelada solicitando la desestimación del re-curso por abandono, sólo compareció dicha parte por su fiscal, y ha-biendo informado el secretario que el apelante fué notificado de la. moción y del señalamiento, sin que haya impugnado la moción en forma alguna, y apareciendo de la certificación acompañada que el apelante dejó transcurrir el término de ley sin perfeccionar el re-curso y no habiéndose elevado aún los autos a este tribunal, se de-claró con lugar la moción y en su consecuencia so desestimaron los recursos.
Núms. 8612, 8613, 8614, 8615, 8617, 8618, 8619, 8620, 8623, 8624, S625, 8652, 8653, 8654, 8665, 8666, 8671, 8672, 8673, 8674, 8675, 8676, 8677, 8679, 8695, 8696, 8702, 8750, 8756, 8757, 8758, 8759, 8760, 8761, 8762, 8763, 8764, 8765, 8767, 8768, 8769, 8773, 8783, 8784 y 8785.
También se desestimaron por abandono las causas núms. 8392 y 8582.
(6) FALTA DE JURISDICCIÓN